Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered December 9, 2008. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, obstructing governmental administration in the second degree, driving while intoxicated, driving while ability impaired by the combined influence of drugs or alcohol and any drug or drugs and aggravated unlicensed operation of a motor vehicle in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed. Present — Scudder, P.J., Smith, Green, Pine and Gorski, JJ.